DETAILED ACTION
In view of the appeal brief filed on May 11, 2022 and the IDS filed June 3, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RANDY P GULAKOWSKI/           Supervisory Patent Examiner, Art Unit 1766                                                                                                                                                                                             

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018-164246, with a filing date of March 2017; however, for convenience the machine translation will be cited below.
WO ‘246 discloses a rubber composition for preparing pneumatic tires, and exemplifies a rubber composition comprising the following (Examples 10-11):	20 parts SBR*1; 
60 parts SBR*2;
20 parts BR; 
100 parts silica; 
8 parts organosilane; 
4 parts carbon black;
30 parts hydrocarbon resin (T-REZ HB103 (hydrogenated DCPD/C9) in Example 10 and Quinton 1105 (DPCD) in Example 11); 
3.5 parts antioxidant;
2 parts zinc oxide;
2 parts stearic acid;
5 parts fatty acid amide;
1 part 3,6-bis (2-pyridyl) -1,2,4,5-tetrazine
1 part sulfur;	
1.2 part guanidine-based vulcanization accelerator; and 
2 parts sulfonamide accelerator.
These compositions contain a rubber component comprising 100 wt% of SBR/BR rubber; 104 phr reinforcing filler comprising silica and carbon black; 1 phr tetrazine compound which meets applicants’ formula (1) when R1 and R2 are C6 hydrocarbon groups containing a heteroatom, formula (1-4-1) when R15 and R16 are H, and formula (1-4-1); the ratio of Y/X=30/1=30; the amount of hydrocarbon resin is 30 phr; and the amount of silica is 100 phr.
WO ‘246 anticipates instant claims 7-9, 11-14 and 16.
As to claim 10, WO ‘246 exemplifies the use of a hydrogenated DCPD resins, which as evidenced by the instant specification, possess a small number of unsaturated bonds in the structure other than the benzene ring, which allows for the low chemical shifts between 4-9 ppm.  See p. 24 of instant specification.
As to claim 15, WO ‘246 exemplifies a composition comprising the following (Examples 3 and 4):
20 parts SBR*1; 
50 parts SBR*2;
20 parts BR;
10 parts natural rubber; 
60 parts silica; 
4.8 parts organosilane; 
10 parts carbon black;
10 parts hydrocarbon resin (*11 Nisseki Neopolymer L90 C9 resin, *12 YS Resin PX1250 terpene resin); 
3.5 parts antioxidant;
2 parts zinc oxide;
2 parts stearic acid;
5 parts fatty acid amide;
10 parts aromatic process oil;
0.8 part 3,6-bis (3-pyridyl) -1,2,4,5-tetrazine, which meets applicants’ formula (1) when R1 and R2 are C6 hydrocarbon groups having a N heteroatoms;
1 part sulfur;	
1.2 part guanidine-based vulcanization accelerator; and 
2 parts sulfonamide accelerator.
WO ‘246 discloses that the compositions can be used for tires for high loads.  WO ‘246 anticipates instant claim 15.

Claim Rejections - 35 USC § 103
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/057758 in view of EP 3176001.  For convenience, the English language equivalent of WO ‘758, US 2018/0273723 will be cited below.
US ‘723 teaches that a tire manufactured from a rubber composition comprising a tetrazine compound has low heat buildup, which reduces rolling resistance, thus exhibiting low fuel consumption performance (p. 6, [0086]), teaching the rubber composition as comprising a rubber component, preferably that of natural rubber, SBR, BR or a mixture thereof, such as a mixture of 50-100 parts SBR and 0-50 parts BR (p. 7, [0093]); 0.5-2 phr of tetrazine compound, exemplified as 3,6-bis(2-pyridyl)-1,2,4,5-tetrazine (p. 14, [0188]), which meets applicants’ formula (1-4-1); 2-200 phr of inorganic filler and/or carbon black (p. 10, [0118]), such as the inclusion of 70-110 phr silica (p. 11, [0131]); and also teaches the inclusion of other ingredients usually used in the rubber industry, which are specifically listed to include softeners and resins (p. 12, [0139]); however, US ‘273 does not teach specific examples thereof.
EP ‘001 teaches a pneumatic tire having a tread composed of a rubber composition comprising 70-200 phr filler and a softener comprising 15-60 phr tackifying resin, where the tackifying resin is specifically listed to include TO 125 (copolymer of 1-methyl-4-(1-methylethenyl)-cyclohexene and styrene) (p. 4, [0030]), teaching that if the amount of tackifying resin is outside of 15-60 phr, sufficient grip performance and abrasion resistance may not be obtained (p. 4, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 15-60 phr of a tackifying resin to the tire resin composition of US ‘723, as US ‘723 teaches that ingredients used in the rubbery industry can be added to the compositions, including resins and softeners, and EP ‘001 teaches that the inclusion of a tackifying resin, such as a copolymer of 1-methyl-4-(1-methylethenyl)-cyclohexene and styrene, can be used as a type of softener to improve grip performance, which is desirable when preparing tire tread.
The inclusion of 15-60 phr tackifying resin to the composition of US ‘723 suggests a weight ratio of hydrocarbon resin to tetrazine of (15-60)/(0.5-2) or 7.5-120, which overlaps with the claimed range of 10-71 in claim 7 and 20-71 in claim 16, and the amount of silica (70-110 phr) overlaps with the claimed range of at least 85 phr, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
US ‘723 in view of EP ‘001 is prima facie obvious over instant claims 7-9, 12 and 16.
As to claim 10, TO 125 has a number of hydrogen atoms with the claimed chemical shifts of 1%, as evidenced by the instant specification (p. 35, ll. 14-19).
As to claim 11, US ‘723 teaches carbon black in an amount of preferably 6-100 phr (p. 12, [0137]), which overlaps with the claimed range of 3-50 phr and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claims 13 and 14, US ‘723 in view of EP ‘001 suggests a composition comprising 15-60 phr hydrocarbon resin and 70-110 phr silica, the ranges of which overlap with the claimed ranges of 20-80 phr hydrocarbon resin and 85-200 phr silica in instant claim 13 and 20-50 phr hydrocarbon resin and 85-100 phr silica in instant claim 14, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 15, US ‘723 in view of EP ‘001 suggests a composition comprising a rubber component comprising 50-100 parts SBR, 0-50 parts BR, 0.5-2 phr tetrazine, 15-60 phr hydrocarbon resin, 70-110 phr silica and 6-100 phr carbon black (p. 12, [0137]), suggesting a weight ratio of hydrocarbon resin to tetrazine of (15-60)/(0.5-2) or 7.5-120.  These ranges overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
The limitation “for heavy load vehicles” is a future intended use limitation, During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).  This limitation does not result in a structural difference between the tire of the claimed invention and that of the prior art; therefore, the tire tread composition of US ‘723 in view of EP ‘001 is inherently capable of being used for heavy load vehicles.

Response to Arguments
Applicant's arguments filed in the appeal brief have been fully considered but they are not persuasive.
Applicants arguments regarding unexpected results are not persuasive.
Firstly, Examples 1-4 do NOT contain the claimed hydrocarbon resin.  
Secondly, the addition of hydrocarbon resin is taught by EP ‘001 to improve the grip performance.  In comparing Examples 5 and 6 with Examples 1 and 2, respectfully, the addition of the hydrocarbon resin increases the grip performance.  This is expected.
Thirdly, EP ‘001 teaches that too much hydrocarbon resin can reduce the abrasion resistance.  This is shown in applicants’ Example 11.
Applicants point to Comparative Example 1; however, this example is not comparable with the other examples as it contains a butyl rubber, which Examples 6-10 and 13-15 do not contain.

Applicants argue that US ‘723 and EP ‘001 are not combinable because EP ‘001 requires the inclusion of a liquid polymer, whereas US ‘723 does not.
US ‘723 teaches that any SBR can be used with any Tg.  US ‘723 also teaches that liquid rubbers can be used.  Therefore, EP ‘001, which requires the inclusion of a liquid SBR, can be combined with the teachings of US ‘723 as US ‘723 does not limit the type of SBR used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766